* Corpus Juris-Cyc. References: Public Lands, 32Cyc, p. 1098, n. 39.
The appellant filed his bill in the chancery court of Harrison county against appellee, for the confirmation of appellant's alleged tax title to "lot 36, in block 20, Soria City addition, of the city of Gulfport." There *Page 298 
was a hearing on bill, answer, and proofs, resulting in a decree dismissing appellant's bill, and from that decree appellant prosecutes this appeal.
Appellant received a patent from the state to the lot involved on February 10, 1920, the patent having been issued by the land commissioner claiming authority therefor under section 2916, Code 1906 (section 6084, Hemingway's 1927 Code). The lot is situated within the corporate limits of the city of Gulfport, and is located in a section of the city which is divided up into lots, blocks, and streets, and used as a negro residential section.
The property involved in Huber v. Freret, 138 Miss. 238,103 So. 3, was situated within the corporate limits of Jackson, and fit alone for business purposes. The court held that, under section 2912, Code of 1906 (section 6080, Hemingway's 1927 Code), the land commissioner had no authority to convey the state's title to the lot; that it was not the purpose of the statute to deal with urban business property surveyed and divided into lots and blocks; that it was the purpose of the legislature to deal alone with those public lands which are usually bought and sold by acreage, land commonly known as rural lands, valuable for their timber or pasturage or for agriculture. The land involved in the case of Knox, Attorney-General, v. Lockyer, 140 Miss. 808,106 So. 748, was not situated within the corporate limits of any municipality. The land of which the block there involved was a part, it is true, had been surveyed into lots and blocks, but it was rural, not urban, property, and was valuable only for other than urban purposes. It was held, under the statute referred to, that the land commissioner could convey the state's title to the block involved. It will be seen, therefore, that in neither of those cases was the question whether under the statute the land commissioner had the right to convey the state's title to any urban property, which had been divided into lots, blocks, and streets, decided. But we *Page 299 
decide the question now, and hold that urban property surveyed and mapped into the usual subdivisions is conclusively presumed to have a value above that of rural property. It follows, therefore, that the decree appealed from will be affirmed.
Affirmed.